McCay, J.,
concurred as follows :
1. By the laws of Georgia, as they now exist, no county tax can be collected upon any property not taxed by the State.
2. When the State, in the grant of a charter to a railroad company, provided that the said railroad and its appurtenances should not be taxed higher than one-half of one per cent, upon its nett income, the “railroad and appurtenances” mentioned, fairly included not only the road and roadbed, but. stations, tanks, wood-sheds, depots, engine houses, shops for. *652the construction and repair of its machinery, offices and other buildings and property necessary for the convenient and successful construction and running of the road.
3. In the charter of the Central Railroad, the State has ■expressly reserved the right to authorize municipal and other corporations (which includes counties) to tax for local purposes the property of said company, of any character, within the locality, at the same rates as taxes are assessed upon the property of natural persons; but though such a right is reserved to the State, it has not by any law been as yet conferred on the eounties. ,
3. Real estate purchased by a railroad company, to be used as a locality on which to erect depots, and over which to lay a track, in pursuance of a contemplated change of depot site, does not become “property appurtenant,” until the change is actually made and the former site abandoned.
4. When there is property of a railroad company in a .county, subject to State and county tax, which is not returned to the proper tax receiver, it is the right and duty of the Ordinary to cause the collector to have the tax, both State and county assessed and collected.